DETAILED ACTION
Amendment received 6 May 2021 is acknowledged.  Claims 1-6, 9, and 10 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693).

As per Claim 1, Merten discloses a method for operating an automatically moving service device (10) (Fig. 1; ¶21), comprising detecting obstacles within an environment with a detection device (110) (Figs. 1-2; ¶21-22), generating an environment map of the environment (“map of the environment” in ¶24) using detection results of the detection device (110), and moving (as per mode 300) the service device (10) within the environment based on the environment map (Fig. 4; ¶24),

wherein a maneuvering area (as per approach 330) for the service device (10) to approach, turn toward and/or dock with the base station (20) is further determined (Figs. 1-2, 4; ¶20, 22, 24),
wherein the spatial position and maneuvering area (as per approach 330) are stored in the environment map (“map of the environment” in ¶24),
wherein a turning point (as per “lateral shift in two dimensions” in ¶24) for a directional change is prescribed within the maneuvering area (as per approach 330) (Fig. 4; ¶24),
wherein as the service device (10), moves toward the base station (20), the service device (10) executes a last directional change at this turning point (as per “lateral shift in two dimensions” in ¶24) at the latest and independently of a remaining progression of movement, before the service device (10) moves along a straight line toward the base station (20) (Figs. 1, 4; ¶20, 22, 24),
wherein the maneuvering area (as per approach 330), with regard to the presence of an obstacle, is monitored (as per mode 320) chronologically before a starting time of a maneuvering process (approach 330) for having the service device (10) approach, turn and/or dock with the base station (20) (Figs. 1-2, 4; ¶21-22, 24),
wherein the monitoring (as per mode 320) is triggered by an end of a service operation of the service device (10), the end of the service operation being defined as one of the following: [after a cleaning activity of the service device has ended, or once a movement of the service device has ended], or when a critical threshold (as per Y at 310) for a charging state of an accumulator of the service device (10) has been dropped below a level that requires the service operation to be interrupted and the accumulator be charged (Figs. 1-2, 4; ¶22, 24), or [when an instruction for terminating a cleaning process of the service device has been received from a user of the service device],
and/or [a detection device of the base station].
Merten does not expressly disclose:
wherein the maneuver area is determined before a maneuvering process of the service device with the base station starts; and
wherein the turning point is prescribed before the maneuvering process of the service device with the base station starts.
Fong discloses a service device (200) that operates with a base station (600) (Fig. 1; ¶22).  In one embodiment, returning to the base station (600) via a docking path (180) does not involve a stored pose of the base station (600) and involves detecting signals during approach (Fig. 4B; ¶61).  In another embodiment, returning to the base station (600) via the docking path (180) involves a stored pose of the base station (600) and the path (180) is planned to achieve proper alignment (180c) (Fig. 4B; ¶60-61).  In this way, the maneuver area is determined and the turning point is prescribed before the maneuver process of the service device (200) to the base station (600) starts (Fig. 4B; ¶60-61).  By using the planned path instead of detected signals, the system eliminates time associated with homing (180a), aligning (180b), and repositioning to achieve proper alignment (180c) (¶60-61).  Like Merten, Fong is concerned with robot control systems.
Therefore, from these teachings of Merten and Fong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fong to the system of Merten since doing so would enhance the system by eliminating time associated with detecting signals during approach.


As per Claim 4, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten does not expressly disclose wherein a detection device of the service device recognizes the base station based upon a code arranged on the base station.
See rejection of Claim 1 for discussion of teachings of Fong.  Fong further discloses an embodiment in which a detection device (270A-B) of the service device (200) recognizes the base station (600) based upon a code (640A-640B) arranged on the base station (600) (Figs. 1, 4A; ¶22, 24-25).  In this way, the system enhances path planning (¶61-62).  Like Merten, Fong is concerned with mobile robot control systems.
Therefore, from these teachings of Merten and Fong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fong to the system of Merten since doing so would enhance path planning.

As per Claim 5, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten does not expressly disclose wherein a user transmits the information about the spatial position of the base station to the service device, in particular manually via a communications link to an external terminal device having the service device.
See rejection of Claim 1 for discussion of teachings of Fong.  Fong further discloses an embodiment in which a user transmits the information about the spatial position of the base station (600) to the service device (200) (¶22, 36), in particular manually via a communications link (as per arrows to network 170, and devices 110, 164) to an external terminal device (144) having the service device (200) (¶22-23, 36).  According to Fong, locating data processing operations on a specified 
Therefore, from these teachings of Merten and Fong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fong to the system of Merten since doing so is a matter of design choice.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Yamamoto (US Pub. No. 2005/0221840).

As per Claim 3, the combination of Merten and Fong teaches or suggests all limitations of Claim 2.  Merten does not expressly disclose wherein the position of the base station is determined while the service device is connected with the base station, wherein the position is determined in particular based on a location of the service device at a starting time for a movement by the service device that begins at the base station.
Yamamoto discloses a service device (101) that operates with a base station (102) (Fig. 1; ¶31).  In one embodiment, the position (as per calculator 154) of the base station (102) is determined while the service device (101) is connected with the base station (102) (Fig. 1; ¶38-40), wherein the position (as per calculator 154) is determined in particular (as per “resets” in ¶51) based on a location of the service device (101) at a starting time for a movement by the service device (101) that begins at the base station (102) (Fig. 2; ¶43-51).  In this way, the system operates to provide reliable guidance (¶17).  Like Merten, Yamamoto is concerned with mobile robot control systems.
Therefore, from these teachings of Merten, Fong, and Yamamoto, one of ordinary skill in the art would have found it obvious to apply the teachings of Yamamoto to the system of Merten as modified in view of Fong since doing so would enhance the system by providing reliable guidance.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Oh (US Pub. No. 2014/0324271).

As per Claim 6, the combination of Merten and Fong teaches or suggests all limitations of Claim 5.  Merten does not expressly disclose wherein the user enters the position of the base station in an environment map shown on a display of the external terminal device.
Oh discloses a service device (100) that operates with a base station (200) and an external terminal device (410) (Figs. 1, 8; ¶61-69, 216-217).  In one embodiment, the user enters the position of the devices in an environment map (412) shown on a display of the external terminal device (410) (Figs. 8-9; ¶218-229).  In this way, the service device is integrated into a smart home system (¶270).  Like Merten, Oh is concerned with mobile robot control systems.
Therefore, from these teachings of Merten, Fong, and Oh, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Oh to the system of Merten as modified in view of Fong since doing so would enhance the system through integration into a smart home system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Onishi (US Patent No. 5,220,263).

As per Claim 9, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten does not expressly disclose [wherein, once an obstacle has been detected in the maneuvering area of a base station, it is determined whether other base stations are available in the environment with which the service device can dock,] and/or [wherein, once an obstacle has been 
Onishi discloses a service device (2-1) that operates with a base station (S1) (Figs. 1, 4; 3:20-33, 3:41-49).  In one embodiment, once an obstacle (as per “pre-occupied” in 6:6) has been detected in the maneuvering area of a base station (S1), it is determined whether other base stations (S2) are available in the environment with which the service device (2-1) can dock (6:4-18).  In this way, the service device (2-1) is controlled in an efficient manner (6:15-18).  Like Merten, Onishi is concerned with mobile robot control systems.
Therefore, from these teachings of Merten, Fong, and Onishi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Onishi to the system of Merten as modified in view of Fong since doing so would enhance the system by controlling the robot in an efficient manner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Merten (US Pub. No. 2014/0222271) in view of Fong (US Pub. No. 2014/0100693), further in view of Suvarna (US Pub. No. 2018/0299899).

As per Claim 10, the combination of Merten and Fong teaches or suggests all limitations of Claim 1.  Merten does not expressly disclose wherein the environment map and obstacles stored therein are used to determine an optimal spatial position for a base station, wherein information about the optimal spatial position is transmitted to the user of the service device.
Suvarna discloses a service device (102) that operates with a base station (206) (Fig. 2; ¶20).  In one embodiment, an environment map (802) and obstacles (as per objects within map 802) stored therein are used to determine an optimal spatial position (804) for a base station (206), wherein information about the optimal spatial position (804) is transmitted to the user (as per 801) of the service 
Therefore, from these teachings of Merten, Fong, and Suvarna, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Suvarna to the system of Merten as modified in view of Fong since doing so would enhance the system by optimizing cleaning time.
Response to Arguments
Applicant's arguments filed 6 May 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Merten and Fong fail to disclose the defined maneuvering area located in front of the base station is monitored with regard to an obstacle after occurrence of one of the defined triggering events and before the maneuvering process starts” in that “Merten fails to disclose that the vicinity of the base station is monitored with regard to an obstacle before the robot starts approaching the base station” (page 7 of Amendment).
As a preliminary matter, no rejection involves an assertion that Merten individually discloses each and every limitation in the claim language at issue.  Accordingly, Applicant’s argument is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Further, no claim language recites “the defined maneuvering area located in front of the base station” as per Applicant’s argument.  Accordingly, Applicant’s argument is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
In addition, even if the claim language were limited to the embodiment as per Applicant’s argument, the cited references teach or suggest all limitations at issue.  Specifically, as set forth in the rejections: in Merten a low battery condition triggers “drive to the charging station” (320) and maneuvers performed to align the robot with the charging station follows arrival at the charging station in a procedure identified as “approach charging station” (330) (Fig. 4; ¶24); Merten further describes obstacle avoidance as normal operation that is performed while driving to the charging station (320); and in Fong the maneuver area is determined and the turning point is prescribed before the maneuver process of the service device (200) to the base station (600) starts (Fig. 4B; ¶60-61).  In this way, the cited references teach or suggest an embodiment in which “the defined maneuvering area located in front of the base station is monitored with regard to an obstacle after occurrence of one of the defined triggering events and before the maneuvering process starts” in that the system of Merten as modified in view of Fong would involve: obstacle avoidance following a low battery condition trigger within the maneuver area while driving to the charging station and prior to the maneuvering process as per Merten; wherein the maneuver area is determined and the turning point prescribed before the maneuver process of the service device to the base station starts as per Fong.  Accordingly, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Merten and Fong fail to disclose the defined maneuvering area located in front of the base station is monitored with regard to an obstacle after occurrence of one of the defined triggering events and before the maneuvering process starts” in that “Fong only discloses a route plan for approaching a base station by the robot”, “The robot according to Fong, however, monitors a maneuvering area of the base station only during travelling within this maneuvering area”, “There is no monitoring with regard to an obstacle before the starting time of the maneuvering process”, and “Fong just discloses a usual path planning on the basis of an environment map before a maneuvering process starts” (page 7 of Amendment).
However, no rejection involves an assertion that Fong individually discloses the limitations at issue.  Accordingly, Applicant’s argument is not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

In addition, as discussed above, even if the claim language were limited to the embodiment as per Applicant’s argument, the cited references teach or suggest all limitations at issue.  Accordingly, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664